Case 3:21-cv-00494-BJB-RSE Document 7 Filed 08/17/21 Page 1 of 2 PageID #: 36




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION
                               CASE NO. 3:21-cv-494-BJB
                                  Electronically Filed

WILLIAM CORDER                                                                   PLAINTIFF

vs.                NOTICE OF VOLUNTARY PARTIAL DISMISSAL

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY and                               DEFENDANTS
PRUDENTIAL INSURANCE COMPANY OF AMERICA

                                ** ** ** ** ** ** ** ** ** **

       Comes the Plaintiff, by counsel, and pursuant to Civil Rule 41(a)(1)(A)(i), hereby

dismisses with prejudice his claims against Defendant Hartford Life and Accident Insurance

Company as settled. In support of this notice, Plaintiff states that no defendant has served an

answer or motion for summary judgment.        Plaintiff’s claims against Defendant Prudential

Insurance Company of America remain pending in this action.



                                                   Respectfully submitted,

                                                   /s/ Bartley K. Hagerman
                                                   PHILIP G. FAIRBANKS
                                                   BARTLEY K. HAGERMAN
                                                   Mehr, Fairbanks & Peterson
                                                   Trial Lawyers, PLLC
                                                   201 West Short Street, Suite 800
                                                   Lexington, Kentucky 40507
                                                   Telephone: 859-225-3731
                                                   Facsimile: 859-225-3830
                                                   Email: pgf@austinmehr.com
                                                   Email: bkh@austinmehr.com
                                                   Counsel for Plaintiff
Case 3:21-cv-00494-BJB-RSE Document 7 Filed 08/17/21 Page 2 of 2 PageID #: 37




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 17th day of August, 2021, I electronically filed the foregoing
with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic
filing to:

• Bartley K. Hagerman
bkh@austinmehr.com,amlopsc@yahoo.com,caitlyn@austinmehr.com,shall@austinmehr.com
• Buddy J. VanCleave
buddy.vancleave@qpwblaw.com,adrienne.watson@qpwblaw.com,vancleaveb1@mymail.nku.ed
u
• Philip G. Fairbanks
pgf@austinmehr.com,shall@austinmehr.com,caitlyn@austinmehr.com,amlopsc@yahoo.com

Manual Notice List

• None


                                                      /s/ Bartley K. Hagerman
                                                      BARTLEY K. HAGERMAN




                                                 2
